DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/22/2021 has been entered. Claims 1-9 and 11-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(d) rejection previously set forth in the Non-Final Office Action mailed 10/26/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2855790 A) in view of Haseba (JP 2002227957 A) and Keech (US 20110048147 A1).
Regarding claim 1, Smith discloses a ball screw assembly (see Fig. 1), the ball screw assembly comprising: a ball screw (10); a ball nut (12) provided around the ball screw; a primary load path (11, 13) provided between the ball screw and the ball nut for operatively coupling the ball nut with the ball screw (via 15); and a secondary load path (18, 19) provided between the ball screw and the ball nut (see Fig. 1), wherein the secondary load path is disengaged during a first operating mode of the ball screw assembly and the secondary load path is engaged during a second operating mode of the ball screw assembly (see column 2 lines 8-16, wherein during normal operation of the unit, balls 15 are intended to carry the entire load from one element to the other…upon accidental withdrawal of the balls 15 from the channel 14, the screw threads 18 and 19 will be free to engage each other); wherein the ball screw has a primary groove (11) and the ball nut has a primary groove (13) and a secondary thread (19) extending around an inner peripheral surface thereof, the primary grooves of the ball screw and ball nut generally correspond with one another as part of the primary load path (see Fig. 1), and the second operating mode is only initiated when an endplay between the ball screw and the ball nut formed from deformation of at least one of the primary grooves reaches a predetermined range or threshold (see Fig. 1, wherein the ball screw and nut of Smith is inherently capable of this limitation. Two elements which engage each other, like a ball and a rolling path, inherently wear after repeated use. The primary load path of Smith is the grooves 11, 13 which is engaged by balls 15. During use of the primary load path, the clearance 20 between threads 18 and 19 will become smaller and smaller. When the grooves 11, 13 wear to a point where the clearance becomes zero, i.e., a predetermined threshold, the threads 18 and 19 will engage and become the load path which actuates the screw and nut).. Smith fails to disclose a secondary groove extending around an outer surface thereof, the primary groove and the secondary groove each extending inwardly from the outer surface, the secondary thread extending outwardly from the inner peripheral surface; and the secondary groove of the ball screw and the secondary thread of the ball nut generally correspond with one another to form the secondary load path. However, Haseba teaches a secondary groove (see Fig. 1, groove above 12) extending around an outer surface thereof (outer surface of 5), the primary groove (12) and the secondary groove each extending inwardly from the outer surface (left most portion of 5 in the figure), the secondary thread (thread of 4 extending into groove above 12) extending outwardly from the inner peripheral surface (left most surface of 4 in the figure); and the secondary groove of the ball screw and the secondary thread of the ball nut generally correspond with one another to form the secondary load path (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Smith with a primary and secondary groove which extend inwardly from an outer surface of the ball screw and the secondary thread extending outward from the inner peripheral surface of the ball nut, as taught by Haseba, to provide a screw mechanism having high efficiency, being excellent in load-carrying capacity, and having long operating life (see Problem to be Solve). Additionally, since it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this a clearance exists between all surfaces of the secondary groove and all surfaces off the secondary thread in the first operating mode (see column 2 lines 10-13, wherein a clearance 20 between the screw threads 18 and 19, preventing their engagement so that the normal operation of the ball screw and nut unit may be assured without any interference from screw threads 18 and 19). Smith in view of Haseba fail to disclose an actuator, the ball screw supported by the actuator and the ball nut being held against rotation with the ball screw by said actuator. However, Keech teaches an actuator (see Fig. 5, 36), the ball screw (72) supported by the actuator and the ball nut (74) being held against rotation with the ball screw by said actuator (see Fig. 5). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Smith with an actuator, the ball screw supported by the actuator, and the ball nut being held against rotation with the ball screw by said actuator, as taught by Keech, to provide a driving force for the screw and to enable the rotation of the screw to be converted into linear actuation of the nut.
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the primary groove (Smith, 11) and the secondary groove (Haseba, groove above 12) of the ball screw (Smith, 10) each forms a helical path extending around the outer surface of the ball screw (Smith, Fig. 1).  
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the primary groove (Smith, 11) and the secondary groove (Haseba, groove above 12) of the ball screw (Smith, 10) are intertwined with one another (Smith, Fig. 1).   
Regarding claim 4, Smith discloses the primary groove (13) and the thread (19) of the ball nut (12) each forms a helical path extending around the inner peripheral surface of the ball nut (see Fig. 1).   
Regarding claim 5, Smith discloses the primary groove (13) and the secondary thread (19) of the ball nut (12) are intertwined with one another (see Fig. 1).  
the primary load path (11, 13) has a first efficiency and the secondary load path (18, 19) has a second efficiency that is lower than the primary load path (acme threads are inherently less efficient than ball screws; see NPL on 03/02/2020 for inherency support)
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the secondary groove (Haseba, groove above 12) and the secondary thread (Smith, 19) form an acme thread screw (Smith, Fig. 1).   
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the primary groove (smith, 11) of the ball screw (smith, 10) has a substantially round cross-sectional shape (Smith, Fig. 1) and the secondary groove (Haseba, groove above 12) of the ball screw has a substantially polygonal cross-sectional shape (Haseba, Fig. 1).   
Regarding claim 9, Smith discloses the primary groove (13) of the ball nut (12) has a substantially round cross-sectional shape (see Fig. 1) and the secondary thread (19) of the ball nut has a substantially polygonal cross-sectional shape (see Fig. 1).   
Regarding claim 11, the combination of claim 1 elsewhere above would necessarily result in the following limitations: at least one bearing (Smith, 15) disposed within the corresponding primary grooves (Smith, 11, 13) of the ball screw (Smith, 10) and ball nut (Smith, 12) to form the primary load path (Smith, Fig. 1), and the secondary thread (Smith, 19) of the ball nut (Smith, 12) is disposed within the secondary groove (Haseba, groove above 12) of the ball screw to form the secondary load path (Smith, Fig. 1).  
Regarding claim 12, Smith discloses a ball screw assembly (see Fig. 1), the ball screw assembly comprising: a ball screw (10); a ball nut (12) provided around the ball screw; a primary load path (11, 13) provided between the ball screw and the ball nut for operatively coupling the ball nut with the ball screw (via 15); and a secondary load path (18, 19) provided between the ball screw and the ball nut (see Fig. 1), wherein the secondary load path is disengaged during a first operating mode of the ball screw assembly and the secondary load path is engaged during a second operating mode of the ball screw assembly (see column 2 lines 8-16, wherein during normal operation of the unit, balls 15 are intended to carry the entire load from one element to the other…upon accidental withdrawal of the balls 15 from the channel 14, the screw threads 18 and 19 will be free to engage each other); wherein the ball screw has a primary groove (11) and the ball nut has a primary groove (13) and a secondary thread (19) extending around an inner peripheral surface thereof, the primary grooves of the ball screw and ball nut generally correspond with one another as part of the primary load path (see Fig. 1), and the second operating mode is only initiated when an endplay between the ball screw and the ball nut formed from deformation of at least one of the primary grooves reaches a predetermined range or threshold (see Fig. 1, wherein the ball screw and nut of Smith is inherently capable of this limitation. Two elements which engage each other, like a ball and a rolling path, inherently wear after repeated use. The primary load path of Smith is the grooves 11, 13 which is engaged by balls 15. During use of the primary load path, the clearance 20 between threads 18 and 19 will become smaller and smaller. When the grooves 11, 13 wear to a point where the clearance becomes zero, i.e., a predetermined threshold, the threads 18 and 19 will engage and become the load path which actuates the screw and nut).. Smith fails to disclose a secondary groove extending around an outer surface thereof, the primary groove and the secondary groove each extending inwardly from the outer surface, the secondary thread extending outwardly from the inner peripheral surface; and the secondary groove of the ball screw and the secondary thread of the ball nut generally correspond with one another to form the secondary load path. However, Haseba teaches a secondary groove (see Fig. 1, groove above 12) extending around an outer surface thereof (outer surface of 5), the primary groove (12) and the secondary groove each extending inwardly from the outer surface (left most portion of 5 in the figure), the secondary thread (thread of 4 extending into groove above 12) extending outwardly from the inner peripheral surface (left most surface of 4 in the figure); and the secondary groove of the ball screw and the secondary thread of the ball nut generally correspond with one another to form the secondary load path (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Smith with a primary and secondary groove which extend inwardly from an outer surface of the ball screw and the secondary thread extending outward from the inner peripheral surface of the ball nut, as taught by Haseba, to provide a screw mechanism having high efficiency, being excellent in load-carrying capacity, and having long operating life (see Problem to be Solve). Additionally, since it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this a clearance exists between all surfaces of the secondary groove and all surfaces off the secondary thread in the first operating mode (see column 2 lines 10-13, wherein a clearance 20 between the screw threads 18 and 19, preventing their engagement so that the normal operation of the ball screw and nut unit may be assured without any interference from screw threads 18 and 19). Smith in view of Haseba fails to disclose an actuation system comprising: a motor; a gear box operatively coupled to the motor; and an actuator operatively coupled to the gear box, the actuator having a ball screw assembly, the ball screw supported by the actuator and the ball nut being held against rotation with the ball screw by said actuator. However, Keech teaches an actuation system (see Fig. 1) comprising: a motor (62a); a gear box (40) operatively coupled to the motor; and an actuator (36) operatively coupled to the gear box, the actuator having a ball screw assembly (72, 74), the ball screw supported by the actuator and the ball nut being held against rotation with the ball screw by said actuator (see Fig. 5). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Smith in view of Haseba with an actuation system comprising a motor, a gear box, an actuator, the ball screw supported by the actuator, and the ball nut being held against rotation with the ball screw by said actuator, as taught by Keech, to provide a driving force for the screw and to enable the rotation of the screw to be converted into linear actuation of the nut.    
Regarding claim 13, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the primary groove (Smith, 11) and the secondary groove (Haseba, groove above 12) of the ball screw (Smith, 10) each forms a helical path extending around the outer surface of the ball screw (Smith, Fig. 1). 
Regarding claim 14, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the primary groove (Smith, 11) of the ball screw (Smith, 10) has a substantially round cross-sectional shape (Smith, Fig. 1) and the secondary groove (Haseba, groove above 12) of the ball screw has a substantially polygonal cross-sectional shape (Haseba, Fig. 1).  
the primary groove (13) and the secondary thread (19) of the ball nut (12) each forms a helical path extending around the inner peripheral surface (see Fig. 1).  
Regarding claim 16, Smith discloses the primary groove (13) of the ball nut (12) has a substantially round cross-sectional shape (see Fig. 1) and the secondary thread (19) of the ball nut has a substantially polygonal cross-sectional shape (see Fig. 1).  
Regarding claim 17, Smith discloses the primary load path (11, 13) has a first efficiency and the secondary load path (18, 19) has a second efficiency that is lower than the primary load path (acme threads are inherently less efficient than ball screws; see NPL on 03/02/2020 for inherency support).  
Regarding claim 18, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the secondary groove (Haseba, groove above 12) and the secondary thread (19) form an acme thread screw (Smith, Fig. 1).  
Regarding claim 19, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a clearance (Smith, 20) exists between all surfaces of the secondary groove (Haseba, groove above 12) and all surfaces of the secondary thread (Smith, 19) in the first operating mode (see column 2 lines 10-13, wherein a clearance 20 between the screw threads 18 and 19, preventing their engagement so that the normal operation of the ball screw and nut unit may be assured without any interference from screw threads 18 and 19).  
Regarding claim 20, the combination of claim 1 elsewhere above would necessarily result in the following limitations: at least one bearing (Smith, 15) disposed within the corresponding primary grooves (Smith, 11, 13) of the ball screw (Smith, 10) and ball nut (Smith, 12) to form the primary load path (Smith, Fig. 1), and the secondary thread (Smith, 19) of the ball nut (smith, 12) is disposed within the secondary groove (Haseba, groove above 12) of the ball screw to form the secondary load path (Smith, Fig. 1).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658